Citation Nr: 1211097	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  07-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia, status post herniorraphy.

2.  Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 10, 1974, to February 14, 1975, as a member of the Puerto Rico Army National Guard, and had subsequent inactive duty for training (INACDUTRA) service in the Reserves until February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was remanded by the Board in March 2009 for further evidentiary development consisting of obtaining any additional treatment records that may be available, verifying the appellant's duty status in February 1976, and affording him pertinent VA examinations.  A review of the record reflects substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A right inguinal hernia was diagnosed in February 1976 during a period of INACDUTRA and after his period of ACDUTRA and was not the result of an injury.  

2.  A psychiatric disorder, to include schizophrenia, is a disease that was first diagnosed several years after the appellant's period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  A right inguinal hernia, status post herniorraphy was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.6, 3.102, 3.303, 3.304 (2011).

2.  A psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.6, 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in March 2005 complied with VA's duty to notify the appellant with regards to the issues on appeal.  Specifically, this letter apprised the appellant of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The Board acknowledges that the appellant was not notified of the manner in which disability ratings and effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the claims for service connection on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Regarding VA's duty to assist, the RO obtained the appellant's service treatment records (STRs), personnel records, post-service medical records, and Social Security Administration Records, and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in March 2011 with a September 2011 addendum for the issue of service connection for a right inguinal hernia.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2011 and September 2011 VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the appellant, and provided explanations for the opinion stated.  The Board finds that VA's duty to assist the appellant with respect to obtaining a VA examination/opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Certain chronic diseases (e.g., psychoses) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2011).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) (2011).  The definitional statute, 38 U.S.C.A. § 101(24) , makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

	A.  Right Inguinal Hernia, Status Post-Herniorraphy

The appellant contends that he incurred a right inguinal hernia during his service.  As noted in the Introduction, the appellant's period of ACDUTRA was from October 10, 1974, to February 14, 1975.  A review of the STRs from his period of ACDUTRA does not show that he incurred any injury or disease.  His STRs show that he had a hernia on the right side in February 1976, during a period of INACDUTRA.  See Leave and Earning Statement (LES) for February 1976.  A record dated in June 1976 reveals that the appellant reported having two hernia surgeries on the right side and one on the left side.  

The appellant was afforded a VA examination in March 2011.  He reported that the date of onset of his hernia was in January 1976.  His current side effects included pain.  He was diagnosed with tender right inguinal area.  The examiner found that the appellant had no inguinal hernias at present.  In a September 2011 addendum, the examiner opined that the appellant did not suffer any "injury" in February 1976 that resulted in his hernia.  He was evaluated for right inguinal pain and referred for surgical evaluation and ordered light duty.  The examiner opined that there was no evidence that the appellant had sustained an injury.  The examiner also opined that the current residuals of right inguinal pain are at least as likely as not due to the previous right inguinal surgical repairs, which the appellant underwent twice.  At a VA examination for his psychiatric disorder also in March 2011, the appellant reported that he incurred his hernia during training exercises.

Based on a review of the evidence, the Board finds that service connection for a right inguinal hernia, status post-herniorraphy is not warranted.  Initially, for the reasons set forth herein, the appellant has not had active service and is not a "veteran."  Service connection requires that a disability result from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (emphasis added).  

In this case, the evidence does not show, nor does the appellant contend, having a period of active duty.  Rather, he has only had ACDUTRA and INACDUTRA.  For service connection to be granted, the claimant must be a "veteran " for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v at 419.  Here, the appellant, for purposes of service connection for a right inguinal hernia, has not established "veteran" status for the period he was treated for the reasons discussed below.  
 
As noted above, active service includes any period of INACDUTRA during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Here, the appellant's right inguinal hernia was shown to have been diagnosed and treated in February 1976, during a period INACDUTRA-and, in any event, definitely not during his period of ACDUTRA, which was from October 10, 1974, to February 14, 1975.  In order to have active service, the appellant would need to have been disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  Id.  The only medical opinion of record, that of the March 2011 VA examiner in the September 2011 addendum, indicates that the appellant's hernia was not an injury.  That opinion is uncontradicted.  Indeed, none of the appellant's post-service medical records have indicated that the in-service hernia was an injury.  Furthermore, the evidence does not show, nor does the appellant suggest, that he had an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during such training.  

As such, absent evidence that the right inguinal hernia was an injury, service connection must be denied as the evidence suggests that the appellant only had INACDUTRA in February 1976 (at the time of incurrence of his hernia).  Further, as the appellant is not disabled from an injury, an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during his period of INACDUTRA, he is not considered to have active service.  Without having active service, the appellant is not considered to be a veteran.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Therefore, service connection must be denied, and further discussion of whether, for example, the appellant has any residual chronic disability of the right inguinal hernia is not necessary.  

The Board acknowledges the Veteran's belief that his right inguinal hernia was incurred during his ACDUTRA or was an injury incurred during INACDUTRA.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of the right hernia being considered an injury, service connection for a right inguinal hernia, status post-herniorraphy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for a right inguinal hernia, status post-herniorraphy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for a right inguinal hernia, status post-herniorraphy, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B.  Psychiatric Disorder

The appellant contends that he has a psychiatric disorder, to include schizophrenia, that was incurred in his military service.  A review of his STRs from his period of ACDUTRA does not show any treatment for, or diagnosis of, any psychiatric disorders.  A periodic examination in November 1977 revealed a clinically normal psychiatric system.  The appellant answered yes to having nervous trouble and no to depression or excessive worry.  No diagnosis of a psychiatric disorder was shown.  A personnel record shows that the Veteran was discharged from his reserve service in February 1978 due to being medically disqualified for retention.  

According to post-service medical records, the appellant was first diagnosed with a psychiatric disorder in January 1978 when he was diagnosed with anxiety.  Private treatment records from E. G., M.D. dated from January 1978 to September 1990 show continued treatment for various psychiatric disorders including anxiety, anxiety neurosis, depression, and depressive psychosis.  None of the records contain any opinion regarding the onset of his psychiatric disorders.  The appellant's SSA records show that he receives disability benefits due to a psychiatric disorder.  Those records also do not contain any opinion regarding the onset of his psychiatric disorders.

The appellant submitted a letter from N.N., M.D. dated in December 2004.  Dr. N.N. indicated that the appellant developed an emotional condition while in active service.  He diagnosed the appellant with undifferentiated type schizophrenia.  Dr. N.N. opined that the appellant entered the National Guard being a totally healthy man and was discharged sick.  

The appellant was afforded a VA examination in March 2011.  The appellant did not remember where he was born or whether his parents had raised him.  He did not know about his childhood.  He also did not remember the dates of his service, branch of service, rank at discharge, military occupational specialty, decorations and medals awarded or any other significant military history.  The appellant reported having several episodes of parasuicidal behavior by hanging, but did not explain the events that led to the attempt nor the measures for rationalizing the act.  He reported that the date of the onset of psychiatric treatment was "a long time ago."  The appellant reported being hospitalized for a mood disorder, but did not remember the condition(s) and location treated.  He indicated that his symptoms started "a long time ago."

The examination included a social and industrial survey.  In that survey, the appellant reported detailed information regarding his childhood such as where he was born and who he grew up with.  He also reported more detailed information regarding his military service such his training exercises and where they took place.  The appellant reported that, after returning to civilian life following training in Panama, his adjustment was "regular" due to his emotional and physical conditions.  He suffered from anxiety, insomnia, episodes of irritability and bad humor.  He married in 1976 and got a job.  He worked in different places for short times.  The appellant alleged that his conditions began to affect him in his interpersonal relationships with his supervisors and co-workers.  From 1978 to 1985, he worked as a security guard, gas distributor, and farmer.  From 1985 to 1990, he worked as a handyman.  He alleged having conflicts with a supervisor and co-workers; he felt anxious, sad and irritable.  He had not worked since 1990 and had been receiving disability benefits from SSA since then.  The appellant reported a history of a suicide attempt by hanging during his childhood.  He had a family history of psychiatric illnesses; his mother received psychiatric treatment for depression and anxiety, and his maternal aunt also received psychiatric treatment.  

Following an exhaustive examination, the appellant was diagnosed with chronic undifferentiated type schizophrenia by history; no other mental disorder was found.  The examiner indicated that there was no evidence of psychiatric complaints, findings or treatment prior to service.  There was also no evidence of psychiatric complaints, findings or treatment during service or within one year from discharge from service.  The examiner noted that the examination dated in November 1977 showed that the appellant reported no history of psychiatric complaints and was clinically evaluated as psychiatrically normal.  He sought psychiatric treatment in 1978, three years after his military discharge.  A temporal relationship between the neuropsychiatric disorder and the period of active duty of active or ACDUTRA was not established.  The examiner noted that it was worthwhile to mention that, during the undersigned evaluation, the Veteran was uncooperative and kept saying "I don't remember."  During the social and industrial field survey, he was logical, coherent, and relevant.  The appellant was cooperative with the social and industrial field survey interviewer and was able to provide all the facts, dates, and events that he was allegedly unable to remember during the mental evaluation.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  As with the appellant's other service connection claim on appeal, he is not a "veteran" and is therefore unable to obtain service connection benefits.  

Service connection requires that a disability result from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (emphasis added).  In this case, the evidence does not show, nor does the appellant contend, having a period of active duty.  Rather, he has only had ACDUTRA and INACDUTRA.  For service connection to be granted, the claimant must be a "veteran " for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez  at 419.  As noted above, active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training INACDUTRA during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The appellant, for purposes of service connection for a psychiatric disorder, to include schizophrenia, has not established "veteran" status for the reasons discussed below.  

As observed in the Board's March 2009 Remand, schizophrenia is a disease.  As psychiatric disorders are diseases not injuries, service connection can be granted if it became manifest during a period of ACDUTRA.  As psychiatric disorders are not injuries, service connection is not warranted if they became manifest during a period of INACDUTRA.  The Board observes that, as the appellant only served on ACDUTRA and INACDUTRA, the presumptive service connection regulations found in 38 C.F.R. § 3.307 and 3.309 do not apply.  See Biggins at 477-78.  

The only way service connection would be warranted is if the onset of any post-service psychiatric disorders were shown to have occurred during the appellant's period of ACDUTRA from October 10, 1974, to February 14, 1975.  In this case, the appellant's STRs do not show any psychiatric complaints, symptoms or findings during his period of ACDUTRA.  Furthermore, a November 1977 psychiatric examination failed to show a diagnosis of a psychiatric disorder; rather, the appellant was found to have a clinically normal psychiatric system.  The Board acknowledges that the appellant reported having nervous trouble.  However, the Board reiterates that no psychiatric disorder was diagnosed.  Furthermore, the appellant did not identify that he had nervous trouble during his period of ACDUTRA.  The Board observes that the November 1977 report of nervous trouble was two years after his discharge from ACDUTRA.  

Indeed, the March 2011 examiner opined that a temporal relationship between the neuropsychiatric disorder and the period of active duty of active or ACDUTRA was not established.  The examiner observed the lack of psychiatric complaints, findings, or treatment during service and also that no psychiatric disorder was shown at the November 1977 examination.  As the examiner's opinion was premised upon a complete and thorough evaluation of the appellant, in addition to reviewing his pertinent records, the Board finds this opinion highly probative.

In reaching the conclusion that the post-service psychiatric disorder did not have its onset during the appellant's period of ACDUTRA, the Board acknowledges the December 2004 opinion from Dr. N.N.  As noted above, Dr. N.N. opined that the appellant's emotional condition was developed in service.  However, the Board finds such opinion to lack probative value.  At that examination, the appellant not only reported military exercises during his period of ACDUTRA, but also reported exercises during his Reserve service.  Dr. N.N. did not opine as to when the onset of the appellant's emotional condition developed.  In other words, Dr. N.N. did not opine that any post-service psychiatric disorder had its onset during the appellant's only period of ACDUTRA from October 10, 1974, to February 14, 1975.  As such, Dr N.N.'s opinion has little probative value to show that the appellant has a psychiatric disorder, to include schizophrenia, that is related to his service.  

In sum, the evidence fails to show that the onset of any post-service psychiatric disorders began during the appellant's ACDUTRA.  Rather, the evidence suggests that the appellant's psychiatric problems began after his ACDUTRA-specifically during his reserve service.  In particular, he was shown to be diagnosed with anxiety in January 1978 and was discharged from his reserve unit in February 1978 due to be medically disqualified for retention.  As such psychiatric problems are not the result of an injury (but are rather a disease), and as the onset of the Veteran's psychiatric disorder was in 1978 (during a period of INACDUTRA), service connection is not be warranted.  

As the competent evidence of record does not show that the appellant developed a psychiatric disorder (a disease) during his period of ACDUTRA, he is not considered to have active service.  Without having active service, the appellant is not considered to be a veteran.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Therefore, service connection must be denied.

The Board acknowledges the Veteran's belief that he has a psychiatric disorder that was incurred during his ACDUTRA.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of a psychiatric disorder being incurred during a period of ACDUTRA, service connection for a psychiatric disorder, to include schizophrenia, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for a psychiatric disorder is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a right inguinal hernia, status post-herniorrhaphy, is denied.

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Appellants' Appeals



Department of Appellants Affairs


